Decree unanimously modified by reducing *926awards for damage parcels 36 and 37 to $20,000 each (land $10,000; building $10,000), and damage parcel 172 to $55,000 (land $12,000; building $43,000) and, as so modified, affirmed, with one bill of costs to appellant as against owners of damage parcels 35, 36 and 172 and one bill of costs to respondents-owners of damage parcels 109 and 114. Appeal deemed withdrawn as to damage parcels 113 and 171. No opinion. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.